Citation Nr: 1215496	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip disability to include as secondary to a right knee disability.

2.  Entitlement to service connection for a right knee disability to include as secondary to a right hip disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March and December 2011 the Board remanded these matters for further development.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or at any time during the pendency of this claim has had, a chronic right hip disability.  

2.  A right knee injury in service is not shown; a right knee disability was not manifested in service; and the Veteran's current right knee disability is not shown to be related to his service; his right hip disability is not service connected.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd 483 F. 3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).  

December 2007, August 2009, and February 2012 (post remand) letters informed the Veteran of the evidence and information necessary to substantiate his service connection claims, the information required of him to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The letters provided notice regarding disability ratings and effective dates of award.  The claims were then readjudicated.   See March 2012 supplemental statement of the case.  The Veteran had opportunity to respond, and does not allege that the notice provided was less than adequate. 

The Veteran's service treatment records (STRs) are associated with the claims file.  Postservice treatment records (including those on "Virtual VA" are part of the record considered (The Board's remand sought copies of pertinent VA's computerized treatment records; they were made available to the Board via Virtual VA.)  In April 2011 the Veteran was afforded a VA examination pursuant to the Board's remand order.  The Board has reviewed the examination report and finds it adequate for rating purposes, as the examiner expressed familiarity with the record, elicited history from the Veteran, conducted a thorough examination of the Veteran, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that is outstanding.  [His attorney requested a copy of the claims file and a 30 day abeyance period following compliance with the request.  The Board's Freedom of Information Act (FOIA) office has honored the request (mailing the attorney 662 pages of copies of records on July 29, 2011).  The 30 day abeyance period post-mailing of the copies sought has long- lapsed.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a  disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current  disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

A threshold matter that must be addressed in a claim seeking service connection is whether the Veteran has the disability for which service connection is sought.  Without proof of a present disability there is no "valid claim" of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran claims that he has right hip and knee disabilities that are directly related to service or, in the alternative, are secondary to each other.  He asserts that his right hip and knee were injured in service when he was welding a reinforced cage on a bulldozer and someone dropped a "M79" round (rifle-propelled-grenade) into the belly pan (a reinforced pan on the bottom of the vehicle) and it exploded while he was doing welding on the vehicle.  He relates that he was blown about twenty feet away from where he was standing, and states that he has had right hip and knee pain ever since.  

The Veteran's STRs contain no mention of an incident such as he alleges occurred, and are silent for complaints, findings, treatment, or diagnosis relating to right hip and/or knee disabilities.  On service separation examination his lower extremities were normal on clinical evaluation.  A report of history completed at the time is also silent for right hip and/or knee complaints. 

On October 2008 VA mental health examination, the Veteran reported he had trouble with his hip, which he related to an injury in service "from an explosion that made him fly off a dozer".  He stated that he "more/less hit the ground running, but was stumbling and ran into a very large guy".  He indicated he also injured his knee at the time.  A May 2009 VA outpatient clinic report notes the Veteran reported that he has had right knee and hip pain since he got out of the service.  He stated that he saw a private doctor about two to three years prior as a part of a "DOD physical" and was told there was nothing wrong.  The assessment was right knee and hip pain.  X-rays were ordered.  A May 2009 follow-up letter advises that the right knee and hip X-rays were normal.  

A June 2009 VA outpatient clinical record notes that the Veteran complained of right hip pain (of 40 years duration).  He stated that the pain was getting worse.  He also stated that his right knee locks often,  and that he has a hard time walking.  The assessment was right hip and knee pain.

A July 2009 VA outpatient treatment report notes the Veteran reported right hip pain, along with some right knee pain and weakness in the right leg.  He reported he was able to walk approximately only half a block using his cane because of weakness and pain in the right knee, hip and leg.  It was noted that he may have some nerve root compression affecting the right leg.

In written statements (made apparently in September 2009) two of the Veteran's former fellow servicemen corroborate that he was injured by an explosion of a rifle-grenade round in the belly pan of a vehicle on which he was welding.  They relate that he had ear, hip, and leg complaints at the time.  One statement relates further that the Veteran was taken to a base clinic (which was found to closed), and returned 15 minutes later and resumed welding.  

An August 2010 VA outpatient report notes that the Veteran reported pain in his right hip upon walking short distances, (less than one block).  He had received cortisone injections with no relief; he also had lumbar disc disease and attributed persistent discomfort to that problem.  An October 2010 VA outpatient treatment report shows an assessment of right hip pain.

On April 2011 VA examination, the Veteran reported he had right hip and knee pain.  He reported recent iliac bypass on the right leg, which he stated made the pain in the right knee "almost completely" go away and greatly improved the pain in his right hip.  The right hip pain was in the right posterior buttock area, "comes and goes", and can be sharp.  X-rays of the right hip showed no acute osseous abnormality, and no significant degenerative changes.  X-rays of the right knee showed minimal patellofemoral degenerative change.  Peripheral vascular disease and lumbar spine L4-5 foraminal stenosis from degenerative joint disease were diagnosed.  The examiner opined that the degenerative joint disease was not caused by or the result of military service, and there were no separate right hip and knee disorders.  He explained that the Veteran reported improvement in both the right knee and right hip after he had a stent placed in the right iliac artery.  He opined that the Veteran's degenerative joint disease changes of the lumbar spine were part of the normal aging process (those seen on x-ray on examination, as well as those noted in 2007).  The X-ray findings of right knee patellofemoral joint arthritis are not symptomatic or clinically apparent and were opined to not be the source of his pain or discomfort.  That examiner observed that the X-ray finding of right knee arthritis was new since May 2009 and consistent with part of the normal [aging process].

Right Hip

As was noted above, a threshold matter for consideration is whether or not the Veteran has the disability for which service connection is sought.  Although the Veteran's descriptions of a blast injury in service have been inconsistent, that such event occurred (and that he had right hip complaints at the time) is corroborated by lay statements of former fellow servicemen (who served with the Veteran at the time); the Board finds no reason to question the credibility of the corroborating statements of an injury in service.  However, the statement by the former fellow-serviceman who self-identifies as being on the scene goes on to explain that the Veteran was taken to an aid clinic, and returned 15 minutes later to resume welding because the clinic was closed.  The former fellow serviceman states further that the Veteran went again to the clinic later, and was checked out and told that everything was ok.  Accordingly, it cannot be found that that a chronic right hip disorder became manifest in service and persisted.  The Veteran's recent accounts to the contrary are self-serving and therefore considered not credible, particularly in light of his normal service separation examination and the long postservice interval during which not hip complaints were documented.  

VA treatment records show the Veteran has received assessments of right hip and knee pain.  Pain, in and of itself, is not a disability for which service connection may be granted; there must be some underlying proves/pathology.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no competent (medical) evidence that shows that the Veteran has an underlying disability that accounts for his complaints of right hip pain.  VA examination, that included X-ray studies of the right hip which were interpreted as normal, produced the examiner's conclusion that the Veteran has no separate right hip disability.  The Veteran's own opinion that he has a chronic right hip disability is not competent evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether there is underlying hip pathology to account for reported complaints (particularly in circumstances, as here, when there are other conditions existing that might account for those complaints) is a medical question beyond the scope of lay observation: and the Veteran is not reporting a medical diagnosis of an underlying disability (as there has not been any).

As there is no competent evidence that the Veteran has (or at any time during the pendency of the claim has had) a diagnosis of a chronic hip disability, he has not presented a valid claim for service connection for such disability, and the appeal in the matter must be denied.   

Right Knee Disability

It is not in dispute that the Veteran now has a right knee disability, as there is X-ray evidence that he has patellofemoral joint arthritis.  [The Board notes the April 2011 VA examiner's statement that the Veteran does not have a separate right knee disability.  Given the examiner's acknowledgement of the positive right knee X-ray studies, and the context in which that statement was provided, the Board concludes that what the April 2011 examiner was attempting to express is that the Veteran does not have a right knee disorder other than the mild arthritic changes that are associated with the aging process, that would account for his current right knee complaints.  The examiner explains the rationale for the opinion by noting both that the arthritic changes are mild, and that they are a new finding (since a previous -May 2009-study), contraindicating any suggestion that they were present throughout.  Therefore, the Board finds that although the VA examiner's opinion may be somewhat inarticulate, it is adequate for rating purposes.]  However, a right knee disability was not noted in service, and a right knee injury in service is not shown.  In that regard the Board observes that while it is conceded that the Veteran may have been subjected to a blast injury in service, there is no indication of right knee involvement in that injury.  His own recent report of a right knee injury with the blast incident in service is entirely self-serving, and not credible.  The lay "buddy"statements corroborating the occurrence of the explosion in service mention that he had ear and hip complaints, but are silent for reports of knee complaints when the incident occurred.  A right knee disability was not found on service separation examination.

Furthermore, there is no evidence that arthritis of the right knee was manifested in the first postservice year.  Notably, after it was found (in 2011) it was identified as a "new" (since 2009) finding.  Consequently, service connection for a right knee disability on the basis that such disability became manifest in service and persisted is not warranted.  Finally (although there is no credible evidence of related disease or injury in service and further analysis regarding nexus between current disability and service is therefore not necessary), the Board notes there is no competent evidence in the record that shows or suggests that the Veteran's right knee disability is related to his service.  [As was noted, the Veteran's accounts of continuity of such disability are not credible.]  The only competent (medical) evidence that addresses the matter of a nexus between the Veteran's current right knee disability and his service, the opinion of the April 2011 examiner, is against his claim.  The examiner explains the rationale for the opinion, noting that the arthritis is a new (since 2009) finding, and being mild is consistent with the aging process (a nonservice-related etiology).  

The Veteran has raised an alternate, secondary service connection, theory of entitlement.  Because the existence of a service connected primary disability to which the disability for which secondary service connection is sought is a threshold matter that must be established with a secondary service connection claim, and because neither a right hip disability nor a right knee disability is service-connected, the claims of service connection for a right hip disability as secondary to a right knee disability and a service connection for a right knee disability as secondary to a right hip disability lack legal merit, and must be denied.  See 38 C.F.R. § 3.310, Sabonis v. Brown, 6 Vet. App. 426. 430 (1994).

The preponderance of the evidence is against these claims.  Therefore, the appeal in these matters must be denied.  


ORDER

Service connection for a right hip disability, to include as secondary to a right knee disability, is denied.

Service connection for a right knee disability, to include as secondary to a right hip disability, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


